                                                                       FILED
                                                               in the Middle District of
                                                                    North Carolina
                                                                   May 21,
                                                                   March 17,2020
                                                                             2021
                                                                     8:30 pm
                                                                     2:29 pm
                                                               Clerk, US District Court
                                                                  By: __________
                                                                          KMkg




Case 1:21-mj-00103-JEP Document 3 Filed 03/17/21 Page 1 of 1
